Title: From Thomas Jefferson to David Bailie Warden, 30 October 1822
From: Jefferson, Thomas
To: Warden, David Bailie

Monticello
Oct. 30. 22.I have recieved your letters dear Sir, at different times with pamphlets and other favors without specific acknolegements. not that I have not been duly sensible and thankful for these kind attentions, but that I am become all but unable to write. besides the weight of 80. years pressing heavily on me, a wrist & fingers which have nearly lost their joints render writing so slow & painful that I have been obliged to withdraw from all correspondence but the most indispensable. it is therefore long since I have written to my European friends, to whom I owe apologies: and if you will be my apologist to any who may complain it will be an additional favor. I need say nothing to you about the affairs of Europe, such as the holy alliance, the suffering Greeks Etc of whom you know so much more than I do. and really you know as much of ours as I do, retired as I am in the mountains, going no where, & scarcely reading a newspaper. these vehicles of every thing good and bad begin already to agitate us about the next president. it seems we have some dozens of characters fit for that office. I am glad we are so rich, altho I shall not live to see it’s proof.our Spanish neighbors have established their independance beyond the reach of the mother country, & even of the Holy alliance, it’s secret as well as avowed members. I wished them success because they wished it themselves; but I fear they have much to suffer until a better educated generation comes on the stage, one formed to the habits of self government. they have already begun to disgrace our hemisphere with emperors and kings, and will, I fear, fall under petty military despotisms.Our age will present two remarkable contrasts in history: the birth of political liberty, & death of political morality. for certainly the modern sovereigns, from Bonaparte & the holy alliance to  George IV. and Castlereagh, are rival Scelerats to the successors of Alexander and of the Borgias.Our University of Virginia is nearly finished. the style of the buildings is purely classical and we shall endeavor, with the aid of both sides of the Atlantic to make it by it’s Professors, more than rival any other establishment of the US.my aching hand refuses to follow me in this ramble further than to assure you of my great attachment & respect and of my best wishes for your health and happiness.Th: Jefferson